 1
 2
 3
 4
 5
 6
                              UNITED STATES DISTRICT COURT
 7
                                     DISTRICT OF NEVADA
 8
 9
     STRIKE 3 HOLDINGS, LLC,                             Case No.: 2:18-cv-01541-KJD-NJK
10
            Plaintiff(s),                                             ORDER
11
     v.                                                            [Docket No. 8]
12
     JOHN DOE SUBSCRIBER ASSIGNED IP
13   ADDRESS 70.189.203.216,
14          Defendant(s).
15        Pending before the Court is a motion to extend the deadline to effectuate service. Docket
16 No. 8. The Court must extend that deadline upon a showing of good cause. Fed. R. Civ. P. 4(m).
17 For good cause shown, the motion is GRANTED and the deadline to effectuate service is
18 EXTENDED to January 14, 2019.
19        IT IS SO ORDERED.
20        Dated: November 14, 2018
21                                                           ______________________________
                                                             Nancy J. Koppe
22                                                           United States Magistrate Judge
23
24
25
26
27
28

                                                  1
